Citation Nr: 0708237	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hearing loss.

2. Whether there exists an error with the calculation of the 
veteran's combined rating total percentage.


REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. That decision, in part, granted service 
connection for hearing loss, assigning an initial zero 
percent rating. 

The veteran had requested a hearing before the Board.  Such a 
hearing was scheduled in November 2004; however, the veteran 
indicated in October 2004 that he was withdrawing his hearing 
request.  Therefore, all due process concerns have been 
satisfied.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the medical evidence obtained shows diagnosis 
of probable post traumatic stress disorder (PTSD) by Dr. 
Sunseri in November 2003.  Considering the veteran served in 
combat in Vietnam, as evidenced by his receipt of the Purple 
Heart Medal, this issue is REFERRED to the RO for appropriate 
action.  Also, the veteran is service-connected for otitis 
externa at zero percent.  Dr. Sunseri's medical records show 
treatment for active infections in 2003, and the RO should 
also consider whether an increase is warranted for this 
condition.

The issue of entitlement to a higher rating for hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

As of July 25, 2001, the veteran was service-connected for 
seven conditions with disability ratings of 20%, 10%, 10%, 
10%, 0%, 0% and 0% respectively.


CONCLUSION OF LAW

The veteran's combined total rating percentage as of July 25, 
2001, was correctly calculated as 40 percent.  38 C.F.R. § 
4.25 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on her behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Prior to the claims leading to this appeal, the veteran was 
service-connected for diabetes mellitus, rated at 20 percent 
from July 25, 2001; a depressed scar of the right eyebrow, 
rated at 10 percent from October 5, 1968; damage to Muscle 
Group IV, rated at 10 percent from October 5, 1968; and 
otitis externa and a chest scar, each rated at zero percent 
from October 5, 1968.  In the October 2003 rating decision on 
appeal, the veteran was granted service connection for 
hearing loss, evaluated as zero percent disabling, and 
tinnitus, evaluated as 10 percent disabling. Despite the 
additional grants of service connection, the RO indicated 
that the veteran's combined total rating percentage remained 
at 40 percent.  The veteran disagrees.

In general, combined total rating percentages are derived by 
a mechanical application of the combined ratings table. 
Specifically, combined total rating percentages are 
calculated using a combined ratings table developed from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity. 38 C.F.R. § 4.25. 

Table I of 38 C.F.R. § 4.25 is used by first arranging the 
disabilities in the exact order of their severity, beginning 
with the greatest disability and then combined with use of 
table I as indicated in § 4.25. Id.

Here, from July 25, 2001, the veteran's disability ratings 
from most severe to least severe were as follows: 20%, 10%, 
10%, 10%, 0%, 0% and 0%. 

After the ratings are arranged in the exact order of their 
severity, the first two ratings will be combined by reading 
the degree of the first disability in the left column of 
Table I and the degree of the other in the top row. The 
figure appearing in the space where the column and row 
intersect will represent the combined value of the two. See 
id.  That exact number will then be combined with the third 
rating, similarly, by reading the higher number in the left 
column of Table I and the third rating in the top row. That 
exact number will then be combined with the fourth rating. 
The process continues until all ratings are combined. The 
final figure then will be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward. Id.  

The first rating, 20 percent, is read in the left column of 
Table I and the second rating, 10 percent, is read in the top 
row to indicate a combined rating of 28. 

That exact number, 28 percent, is then read in the left 
column of Table I and combined with the third rating, 10 
percent, read in the top row to indicate a combined rating of 
35.

35 percent is then read in the left column of Table I and 
combined with the fourth rating, 10 percent, read in the top 
row to indicate a combined rating of 42 percent. 

The other conditions are noncompensable and therefore do not 
change the combined rating. The final figure of 42 percent 
and therefore must be rounded downward to 40 percent to be 
divisible by 10. Clearly, the RO's calculation of 40 percent 
for the veteran's combined total rating percentage from July 
25, 2001, is accurate.  In finding no error in the RO's 
calculation of the veteran's combined total percentage 
rating, the Board finds no basis in which to grant the 
veteran a greater combined total percentage rating. 

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Initially, the Board notes that the veteran was not sent a 
specific VCAA letter regarding his dispute with the 
calculation of his combined total percentage rating. A letter 
for this issue, however, was not necessary. The U. S. Court 
of Appeals for Veterans Claims has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of a combined 
disability rating. As discussed above, the Board finds that 
the veteran is receiving the correctly calculated combined 
total percentage rating available for his service-connected 
conditions under the applicable regulations. Therefore, 
because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


ORDER

No error exists with the calculation of the veteran's 
combined rating total percentage, and the appeal is denied.


REMAND

The veteran's claim for an increase for his hearing loss 
disability must be remanded for additional development.

The veteran was last provided an official VA examination 
approximately three and a half years ago.  That examination 
is clearly not sufficient for evaluating the current severity 
of his condition.  Moreover, private medical evidence he 
submitted dated after the VA examination suggests his hearing 
loss disability may have worsened, although those results are 
not reported in accordance with VA's regulations for 
evaluating hearing loss disabilities.  However, considering 
the length of time that has passed since the examination, the 
Board will accord the veteran the opportunity to undergo 
another examination.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiometric examination to evaluate the 
current severity of his hearing loss 
disability.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


